Title: To Alexander Hamilton from William Ellery, 20 August 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Colles. Off: Port of Newport [Rhode Island]Augt 20th 1792

I have recd. your letter of the 31st. of the last month respecting the Sloop Polly of Sandwich. On the 30th. of last June I received a letter from the Collector of Barnstable, informg. me of the seizure he had made, and of the departure of said Sloop for Providence with some articles of foreign produce, as he supposed concealed under a deck load of pine wood. I immediately directed the Inspectors of this Port to make cautious and diligent inquiry for said Sloop, and wrote to every Surveyor in this District requesting that they would do the same, but as yet we have not found her, nor heard whether she is gone. On the twenty fourth day of May 1791 the said Sloop Samuel Bourn master was licensed here, and on the 20th. of June last was licensed anew at Providence, as appears by an endorsmt. on the returned Licence issued at this port, made by the Collector of the District of Providence. It was under the License issued at this Port that the fraud was committed by Saml. Bourn, who was part owner as well as master of said Sloop when she was licensed, and he gave bond according to Law but as he was a stranger and could not get a surety here a Paul Gifford of Sandwich in the State of Massachusetts was admitted to be surety to the bond, which with the License issued at this Port are in my possession.
A diligent look out will be still continued in this District for said Sloop, and if she can be found herein, She will be seized. The bond and License will remain with me until I shall have received your direction respecting them. In the mean time if Samuel Bourn, and his Surety, or either of them should appear in this State, the bond shall be put in suit, against him or them.

The Inspector of the Revenue for the Port of Bristol has certified that 92082 galls of distilled Spirits first proof exported in the Snow fair Eliza are entitled to a drawback of 11 cents per gallon, and that 7257¾ gallons of distilled Spirits first proof exported as afore-said are entitled to 10 cents per Gallon. Certificates of the Collectors produced to me for 6968½ gallons of these distilled Spirits are dated prior to the first day of last July, and are by Law entitled to a drawback of eleven cents per gallon, and Certificates of Collectors for 9497¾ gallons of these Spirits are dated since the last day of last June and are I conceive entitled to a drawback of ten cents per gallon. It doth not appear by any of the Certificates of the Collectors when the Spirits were distilled. The question I would raise on this Statement is, whether I am to be governed with respect to the drawback by the Certificates of the Inspector of the Revenue, or by the Certificates of the Collectors? Please to favour me with your directions on this subject as early as may be convenient.
I have received your letter of the 2nd of this month with my Receipt and wait for the directions of the Comptroller respecting it.
I am, Sir, Yr. most obedt. servant
Wm Ellery Colle
A Hamilton Esqre
Secry Treasy
